DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 5/13/2019, in which claims 1 – 23 was presented for examination.
3.	Claims 1 – 23 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/20/2019 and 8/11/2020 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	Claims 1 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over McKeown et al (US 2010/0100427 A1), in view of Santosuosso (US 2007/0073657 A1).
As per claim 1, McKeown et al (US 2010/0100427 A1) discloses, 
A method for delaying updating a denormalized database object that includes a plurality of records based on a plurality of source database objects (para.[0086]; “accumulate a large number of updates (e.g. 10,000) into a single request rather than issuing 10,000 individual requests”). 
wherein each of the plurality of records in the denormalized database object includes a set of one or more input fields and a set of one or more aggregate fields (para.[0124]; “denormalized database may include domain model information, database data, computed data, referenced data, indirect data, consolidated data, third party data, formatted data, variable data, report templates, and other data or calculations that allow a user to report information based on the user's preferences”)
the method comprising: responsive to a first operation on one of the plurality of source database objects that involves a record of that source database object being updated, deleted, or inserted (para.[0129]; “associated source data may have been most recently changed today”, thus, change source data is interpreted as “database object being updated, deleted, or inserted” as claimed).
performing a first part of a corresponding second operation that involves a respective record of the denormalized database object being updated, deleted, or inserted (para.[0124]; “information in the denormalized database may be updated as needed, such as when information affecting a report is changed in the domain model or database” and para.[0129]; “update process 708 may determine that the source data has changed more recently than the preexisting data has been updated and, as a result replace the preexisting data with the updated data”).
wherein values in the respective record are based on values in the record involved in the first operation (para.[0129]; “replace the preexisting data with the updated data”). 
and wherein completion of the corresponding second operation includes completion of a second part that includes both a redoing of an aggregation operation using values from the set of input fields of a set of one or more of the records in the denormalized database object and a writing of a result of the aggregation operation to an aggregate field of the set of aggregate fields of the set of records (para.[0128]; “denormalized database 712 may be updated through update process 708……… . Updating may include performing calculations, consolidation, extrapolation, sorting ……. Updating the denormalized database 712 may also include replacing entries, creating new entries, deleting entries, replacing a portion or the entire denormalized database”). 
	Mckeown does not specifically disclose responsive to a query result for a query that references the aggregate field of the set of records before the aggregation operation and the writing have been performed, altering the query result, the altering including: performing the aggregation operation using values in the query result that are from the set of input fields of the set of records; and altering that part of the query result that includes at least the aggregate field of the set of records based on the performing the aggregation operation without performing the writing to the denormalized database object.
	However, Santosuosso (US 2007/0073657 A1) in an analogous art discloses,
and responsive to a query result for a query that references the aggregate field of the set of records before the aggregation operation and the writing have been performed (para.[0051]; “assume the base table is modified as shown in FIG. 10 by adding additional records  …… when the same query as before is processed by the query optimizer …… the query optimizer will recognize the MQT has been modified since the last refresh ……..the query optimizer 127 will recognize that the MQT is not invalid”).
altering the query result, the altering including: performing the aggregation operation using values in the query result that are from the set of input fields of the set of records (para.[0051]; “query optimizer could then proceed to modify the query to a more efficient query by running the original query over both the MQT and over the base tables (at least over the newly added portion of the base table”).
and altering that part of the query result that includes at least the aggregate field of the set of records based on the performing the aggregation operation without performing the writing to the denormalized database object (para.[0044]; “query is rewritten to operate over base table results that are stored in a staging table prior to being used to refresh the MQT”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the materialized query table of the system of Santosuosso into large data storage of the system of McKeown to provide speedy access to data in large store for improving database performance.

As per claim 2, the rejection of claim 1 is incorporated and further McKeown et al (US 2010/0100427 A1) discloses,
wherein the set of records in the denormalized database object includes the respective record of the denormalized database object (para.[0124]; “denormalized database may include domain model information, database data, computed data, referenced data”). 

As per claim 3, the rejection of claim 1 is incorporated and further McKeown et al (US 2010/0100427 A1) discloses,
wherein the respective record can be identified from the record involved in the first operation (para.[0124]; “denormalized database may include domain model information, database data, computed data, referenced data”). 

As per claim 4, the rejection of claim 1 is incorporated and further McKeown et al (US 2010/0100427 A1) discloses,
wherein the first part of the corresponding second operation includes setting an indicator that the second part has not been performed (para.[0083]; “the input data job is flagged as a new job to be added during the recomputation process”).
  
As per claim 5, the rejection of claim 1 is incorporated and further McKeown et al (US 2010/0100427 A1) discloses,
further comprising performing the corresponding second operation to update the denormalized database object after a time period has elapsed (para.[0124]; “denormalized database may be updated periodically”).  

As per claim 6, the rejection of claim 1 is incorporated and further McKeown et al (US 2010/0100427 A1) discloses,
wherein the performing the first part further comprises inserting into a queue an indication of a need to perform the second part, and wherein the method further comprises performing the second part to update the denormalized database object responsive to retrieval of the indication from the queue (para.[0170]; “change services may also provide queue management for subscribers to the service so that a higher priority publication may be pushed higher in a queue of a subscriber than a lower priority publication. In this way, urgent changes or changes that may be required to fully support subsequent changes may be processed before less urgent or dependent changes”).  

As per claim 7, the rejection of claim 1 is incorporated and further Santosuosso (US 2007/0073657 A1) discloses,
wherein performing the second part is separated from the performing the first part to give priority to performing the query on the denormalized database object over performing of the second part (para.[0044]; “the query optimizer determines if a valid but non-refreshed MQT exists”, thus, where determine to  if valid MQT exist is “give priority to performing the query on the denormalized database object” as claimed).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the materialized query table of the system of Santosuosso into large data storage of the system of McKeown to provide speedy access to data in large store for improving database performance.

As per claim 8, the rejection of claim 1 is incorporated and further Santosuosso (US 2007/0073657 A1) discloses,
further comprising: performing the second part to complete the corresponding second operation to update the denormalized database object, the performing the second part including: attempting to perform the second part; during the attempting, determining performance of the second part will negatively impact performance of a second query on the denormalized database object that is being processed; and responsive to the determining, canceling the attempting; and re-attempting to perform the second part (para.[0035]; “query optimizer is able to recognize some specific cases where the query can be rewritten to operate over the stale MQT and over the base tables in an efficient manner rather than running the query over the base tables”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the materialized query table of the system of Santosuosso into large data storage of the system of McKeown to provide speedy access to data in large store for improving database performance.

As per claim 9, McKeown et al (US 2010/0100427 A1),
A method of updating a denormalized database object to prioritize query performance (para.[0086]; “accumulate a large number of updates (e.g. 10,000) into a single request rather than issuing 10,000 individual requests”). 
wherein the denormalized database object includes a plurality of records based on a plurality of source database objects (para.[0124]; “denormalized database may include domain model information, database data, computed data, referenced data, indirect data, consolidated data, third party data, formatted data, variable data, report templates, and other data or calculations that allow a user to report information based on the user's preferences”)
the method comprising: responsive to a first operation on one of the plurality of source database objects that involves a record of that source database object being updated, deleted, or inserted (para.[0129]; “associated source data may have been most recently changed today”, thus, change source data is interpreted as “database object being updated, deleted, or inserted” as claimed).
performing a first part but not a second part of a corresponding second operation on the denormalized database object, wherein the first part involves a respective record of the denormalized database object being updated, deleted, or inserted (para.[0124]; “information in the denormalized database may be updated as needed, such as when information affecting a report is changed in the domain model or database” and para.[0129]; “update process 708 may determine that the source data has changed more recently than the preexisting data has been updated and, as a result replace the preexisting data with the updated data”).
and wherein data in the respective record is based on data in the record involved in the first operation (para.[0129]; “replace the preexisting data with the updated data”). 
	Mckeown does not specifically disclose query performance on the denormalized database object over performance of the second part of the corresponding second operation, wherein the prioritizing includes, 28Atty. Docket No.: 1031P4356US (A4356US) updating a query result if the query result includes data from the denormalized database object that will be replaced when the second part is later performed; and completing the second part responsive to determining that the performance of the second part will not negatively impact query performance on the denormalized database object, the completing the second part including: performing an aggregation operation using data in a first field of a set of one or more of the records in the denormalized database object, wherein the set of the records include those of the records that are related to the respective record, wherein the data in the first field of the set of the records is to be aggregated and stored in a second field of the set of records; and replacing the data in the second field of the records in the denormalized database object with a result of the performing the aggregation operation.
	However, Santosuosso (US 2007/0073657 A1) in an analogous art discloses,
prioritizing query performance on the denormalized database object over performance of the second part of the corresponding second operation (para.[0044]; “the query optimizer determines if a valid but non-refreshed MQT exists”, thus, where determine to  if valid MQT exist is “give priority to performing the query on the denormalized database object” as claimed).  
wherein the prioritizing includes, 28Atty. Docket No.: 1031P4356US (A4356US)updating a query result if the query result includes data from the denormalized database object that will be replaced when the second part is later performed (para.[0044]; “query to operate over the MQT and over the base tables on data records added since the last refresh and then joins the results”). 
and completing the second part responsive to determining that the performance of the second part will not negatively impact query performance on the denormalized database object (para.[0058]; “query optimizer will recognize the MQT has been modified since the last refresh by noting the presence of data in the staging table. Further the query optimizer 127 will recognize that the MQT is not invalid. The query optimizer could then proceed to modify the query to a more efficient query by running the original query over the MQT, and the staging table”). 
the completing the second part including: performing an aggregation operation using data in a first field of a set of one or more of the records in the denormalized database object (para.[0062]; “performs a loop for each MQT built over the base table being updated (step 1520). For each MQT, if there is a change in the MQT (step 1530=yes) then the method executes the track update/delete changes routine”).
wherein the set of the records include those of the records that are related to the respective record, wherein the data in the first field of the set of the records is to be aggregated and stored in a second field of the set of records (para.[0051]; “optimizer will recognize the MQT has been modified since the last refresh by noting the number of records in the base table”) 
and replacing the data in the second field of the records in the denormalized database object with a result of the performing the aggregation operation (para.[0062]; “first updates the last update field 520 in the table info block 125 shown in FIG. 5 by storing a timestamp in the last update field 520 (step 1510). The method then performs a loop for each MQT built over the base table being updated (step 1520). For each MQT, if there is a change in the MQT (step 1530=yes) then the method executes the track update/delete changes routine”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the materialized query table of the system of Santosuosso into large data storage of the system of McKeown to provide speedy access to data in large store for improving database performance.

As per claim 10, the rejection of claim 9 is incorporated and further Santosuosso (US 2007/0073657 A1) discloses,
wherein the updating the query result includes: performing the aggregation operation using data in the query result that was retrieved from the first field of the set of records; and replacing the data in the query result that is stale with a result of the performing the aggregation operation using data in the query result (para.[0051]; “modify the query to a more efficient query by running the original query over both the MQT and over the base tables (at least over the newly added portion of the base table)”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the materialized query table of the system of Santosuosso into large data storage of the system of McKeown to provide speedy access to data in large store for improving database performance.

As per claim 11, the rejection of claim 9 is incorporated and further Santosuosso (US 2007/0073657 A1) discloses,
wherein the prioritizing query performance includes: attempting to perform the second part; during the attempting, determining that performance of the second part will negatively impact performance of a second query on the denormalized database object that is being processed; and responsive to the determining, canceling the attempting (para.[0035]; “query optimizer is able to recognize some specific cases where the query can be rewritten to operate over the stale MQT and over the base tables in an efficient manner rather than running the query over the base tables”).  

As per claim 12, the rejection of claim 9 is incorporated and further McKeown et al (US 2010/0100427 A1) discloses,
wherein the performing the first part further comprises inserting into a queue an indication of a need to perform the second part, and wherein the prioritizing query performance includes: retrieving the indication from the queue; and attempting to perform the second part (para.[0170]; “change services may also provide queue management for subscribers to the service so that a higher priority publication may be pushed higher in a queue of a subscriber than a lower priority publication. In this way, urgent changes or changes that may be required to fully support subsequent changes may be processed before less urgent or dependent changes”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the materialized query table of the system of Santosuosso into large data storage of the system of McKeown to provide speedy access to data in large store for improving database performance.


As per claim 13, the rejection of claim 12 is incorporated and further Santosuosso (US 2007/0073657 A1) discloses,
wherein the attempting to perform the second part includes:29Atty. Docket No.: 1031P4356US (A4356US) during the attempting, determining that performance of the second part will negatively impact performance of a query on the denormalized database object that is being processed; responsive to the determining, canceling the attempting, adding to a batch job an indication of a need to perform the second part; responsive to expiration of a time period, attempting to perform the second part as part of the batch job (para.[0035]; “query optimizer is able to recognize some specific cases where the query can be rewritten to operate over the stale MQT and over the base tables in an efficient manner rather than running the query over the base tables”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the materialized query table of the system of Santosuosso into large data storage of the system of McKeown to provide speedy access to data in large store for improving database performance.

As per claim 14, the rejection of claim 9 is incorporated and further McKeown et al (US 2010/0100427 A1) discloses,
wherein data for a person and that person's indications of consent is stored in different ones of the plurality of source database objects, wherein different ones of the indications are represented by data in the first field of different ones of the set of records (para.[0124]; “denormalized database may be a compilation of information from one or more databases of the platform, one or more domain models of the platform, data gathered from sources external to the platform”). 
wherein data in the second field of the set of records represents the result of the aggregation operation on the person's indications of consent from the plurality of source database object, and wherein the denormalized database object provides a single database object to query for the result of the aggregation of the indications of consent from the plurality of source database object (para.[0124]; “a denormalized database may also improve report response time because report requests may not have to access either the domain model or the full database”).  

As per claim 15, the rejection of claim 14 is incorporated and further McKeown et al (US 2010/0100427 A1) discloses,
further comprising: responsive to a query concerning which of a plurality of people have given consent to be contacted for a marketing campaign, returning a query result including data identifying those of the plurality of people that have given consent based on the data in the second field of the plurality of records in the denormalized database object (para.[0191]; “Reporting and analytics that may be integrated with the performance driven compensation application within the human resource management platform 100 may facilitate easy access to actionable data and analysis results”).

Claims 16, and 17 – 19, 20, and 21 - 23 are non-transitory computer-readable medium claim corresponding to method claims 1, 7 – 9, 11, and 13 - 15 respectively above, and rejected under the same reason set forth in connection with the rejection of claims 1, 7 – 9, 11, and 13 - 15 respectively above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: Automatic and transparent denormalization support, wherein denormalization is achieved through appending of fields to base relations of a normalized database, 
US 5,369,761   authors: Conley et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/13/2021